The indemnity agreement demonstrates no promise by Express Services, Inc. or Gleam, Inc. to indemnify Pentaflex, Inc. for its liability for intentional torts. The promisors, Express Services and Gleam, have merely agreed to indemnify the promisee, Pentaflex, for any liability arising from the promisors' failure to maintain workers' compensation and employer's liability insurance coverages. Workers' compensation does not cover intentional torts. The nature and extent of the promised employer's liability insurance coverage are not defined, but the exclusion of "losses resulting from willful misconduct (or) intentional acts" eliminates any possibility that intentional tort claims are covered or indemnified thereby.
Any reliance on Kendall v. U.S. Dismantling Co. (1985), 20 Ohio St.3d 61,20 OBR 360, 485 N.E.2d 1047, is wholly misplaced.Kendall stands for the proposition that an employer may waive its workers' compensation immunity from common-law civil liability to its employees, if it does so expressly. The waiver doctrine cannot create liability where none exists, which is the case here.
I would overrule the second assignment of error on the foregoing basis. *Page 219